1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                 UNITED STATES DISTRICT COURT
17

18                                      DISTRICT OF NEVADA

19   CHERYL DAVIS,                                     Case No.: 2:18-cv-02181-APG-VCF
20                  Plaintiff,
21
     vs.                                               STIPULATION AND ORDER
                                                       DISMISSING ACTION WITH
22                                                     PREJUDICE AS TO CARRINGTON
     CARRINGTON MORTGAGE SERVICES,
23   LLC; EXPERIAN INFORMATION                         MORTGAGE SERVICES, LLC, ONLY
     SOLUTIONS, INC.; and TRANSUNION LLC,
24
                    Defendants.
25
            Plaintiff Cheryl Davis and Defendant Carrington Mortgage Services, LLC, hereby stipulate
26
     and agree that the above-entitled action shall be dismissed with prejudice in accordance with Fed.
27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO CARRINGTON MORTGAGE
     SERVICES, LLC, ONLY - 1
1    R. Civ. P. 41 (a)(2) as to, and ONLY as to CARRINGTON MORTGAGE SERVICES, LLC.
2
     Each party shall bear its own its own attorney’s fees and costs of suit.
3
            Dated February 5, 2019.
4

5     KNEPPER & CLARK LLC                               NAYLOR & BRASTER
6
      /s/ Shaina R. Plaksin                             /s/ Andrew J. Sharples
7     Matthew I. Knepper, Esq.                          Jennifer L. Braster, Esq.
      Nevada Bar No. 12796                              Nevada Bar No. 9982
8     Miles N. Clark, Esq.                              Andrew J. Sharples, Esq.
9     Nevada Bar No. 13848                              Nevada Bar No. 12866
      Shaina R. Plaksin, Esq.                           1050 Indigo Drive, Suite 200
10    Nevada Bar No. 13935                              Las Vegas, NV 89145
      10040 W. Cheyenne Ave., Suite 170-109             Email: jbraster@nblawnv.com
11    Las Vegas, NV 89129                               Email: asharples@nblawnv.com
12    Email: matthew.knepper@knepperclark.com
      Email: miles.clark@knepperclark.com               JONES DAY
13                                                      Katherine A. Neben, Esq.
      HAINES & KRIEGER LLC                              Nevada Bar No. 14590
14    David H. Krieger, Esq.                            3161 Michelson Drive
                                                        Irvine, CA 92612
15    Nevada Bar No. 9086                               Email: kneben@jonesday.com
      8985 S. Eastern Avenue, Suite 350
16    Henderson, NV 89123                               Counsel for Defendant
      Email: dkrieger@hainesandkrieger.com              Experian Information Solutions, Inc.
17
      Counsel for Plaintiff
18
      AKERMAN LLP                                       ALVERSON TAYLOR & SANDERS
19
      /s/ Tenesa S. Powell                              /s/ Trevor Waite
20    Natalie L. Winslow, Esq.                          Kurt R. Bonds, Esq.
      Nevada Bar No. 12125                              Nevada Bar No. 6228
21
      Tenesa S. Powell, Esq.                            Trevor Waite, Esq.
22    Nevada Bar No. 12488                              Nevada Bar No. 13779
      1635 Village Center Circle, Suite 200             6605 Grand Montecito Parkway, Suite 200
23    Las Vegas, NV 89134                               Las Vegas, NV 89149
      Email: natalie.winslow@akerman.com                Email: kbonds@alversontaylor.com
24
      Email: tenesa.powell@akerman.com                  Email: twaite@alversontaylor.com
25
      Counsel for Defendant                             Counsel for Defendant
26    Carrington Mortgage Services LLC                  Trans Union LLC
27
     ///
      IT IS SO ORDERED.
28                                                    ______________________________
     STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO CARRINGTON MORTGAGE
     SERVICES, LLC, ONLY - 2                 UNITED STATES DISTRICT JUDGE
                                                      Dated: February 5, 2019.
